Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 2/16/2022 has been entered. Claims 1-13, 15-16, and 18-22 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-12, 15, 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over O'Hara et al. (US 2020/0273385) (hereinafter O'Hara) in view of Tufte (US 2007/0032319).
Re claim 1: O'Hara teaches a system for illuminating an area comprising: a reflective material (reflective material of 113, fig. 1B) (reflective material, see fig. 13) applied to a surface (surface of 103A, fig. 1B); and a light source (105, fig. 1B) providing a first substantially invisible light wavelength (ultraviolet light, see para [0071]) which visibly illuminates the reflective material (see fig. 1B) when the first light wavelength (ultraviolet) strikes the reflective material (see fig. 1B and para [0052]); wherein the reflective material (113) is attachable (reflective material may be a paint, see para [0071]) to a surface (exterior to the system surface 
However, O'Hara fails to teach the system for illuminating an area of a marine vessel; and the reflective material applied to a surface in the marine vessel.
Tufte teaches a reflective material (96, fig. 7) (reflective medium, see para [0124]) applied to a surface (82, fig. 7) (reflective medium 96 may be provided in or on the outer surface, see para [0124]) in the marine vessel (see fig. 2).
Therefore, in view of Tufte, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the reflective material of O'Hara in a marine vessel such that the system is used for illuminating an area of the marine vessel, in order to render and image, name of the boat, advertising logos or any other desired image visible [Tufte, 0124].

Re claim 2: O'Hara teaches the reflective material (113, fig. 1B) is applied as a paint (paint, see para [0049], [0053] and [0071]).  

Re claim 3: O'Hara teaches the reflective material (1208, fig. 12) includes a substantially flat base (base 1205, fig. 12) having an adhesive backing (1203, fig. 12) (primer layer … can be adhered, see para [0064]).  

Re claim 4: O'Hara teaches the reflective material (1208, fig. 12) is mountable to a surface (surface of 1201, fig. 12).  


Re claim 6: O'Hara teaches the reflective material (103, fig. 1B) is integrated into safety clothing (safety vest, see para [0073]).  

Re claim 11: O'Hara teaches the light source is an LED (LED lamp, see abstract).  

Re claim 12: O'Hara teaches the light source (105, fig. 1B) produces light in the ultraviolet wavelength range (ultraviolet light, see para [0049] and [0071]).  

Re claim 15: O'Hara teaches the first light wavelength (ultraviolet light, see para [0071]) is invisible to the human eye and the visible light is visible to the human eye (red, yellow, green, see para [0071]).  

Re claim 18: O'Hara discloses the reflective material (103, fig. 1B) is disposed on a symbol or geometrical shape (see figs. 1A-1C).  

Re claim 20: O'Hara fails to teach the reflective material is incorporated in a bimini top or other covering of a marine vessel.  
Tufte teaches the reflective material (96, fig. 7) is incorporated in a bimini top or other covering of a marine vessel (surface of 82, fig. 7) (see fig. 2).


Re claim 22: O'Hara teaches a method for using reflective lighting comprising: providing a light source (105, fig. 1B) for providing an initial light wave (see fig. 1B) having first light wave characteristics (ultraviolet light, see para [0071]) and a surface (surface of 111, fig. 1B) having a reflective material (113, fig. 1B) attachable to an external surface (exterior to the system surface of either 103A, 103B, 103C, figs. 1A, 1B, and 1C) which alters the characteristics of the light emanating from the light source (ultraviolet light is up converted, see para [0071]), providing a secondary light (up-converted light, see para [0071]) having second light wave characteristics (see para [0071]); supplying power to the light source (power of car supplies power to 105, fig. 1B), producing the initial light wave (see fig. 1A); allowing the initial light wave to strike the reflective material (113), the reflective material (113) changing the characteristics of the initial light wave and producing the secondary light having the second light wave characteristics (see para [0071]).  
However, O'Hara fails to teach the method for using reflective lighting in a marine vessel; and a surface in the marine vessel having a reflective material.
Tufte teaches a method for using reflective lighting (see fig. 7) in a marine vessel (see fig. 2); and a surface (surface of 82, fig. 7) in the marine vessel (see fig. 2) having a reflective material (96, fig. 7) (reflective medium, see para [0124]).
.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over O'Hara et al. (US 2020/0273385) in view of Tufte (US 2007/0032319) as applied to claim 1 above, and further in view of Leach (US 3,525,864).
Re claim 7: O'Hara teaches the reflective material (103, fig. 1B) contains a quantum dot material (quantum dots, see abstract).
However, O'Hara in view of Tufte fails to teach reflective material contains phosphorous material.
Leach teaches the reflective material (27, fig. 3) (see fig. 5) contains a phosphorous material (phosphor 42, fig. 5) (phosphor particles see col. 7 lines 7-24).
Therefore, in view of Leach, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the quantum dot material with a phosphorous material of Leach, in order to change the light output spectrum of the reflective material or reduce cost.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute a quantum dot material with a phosphorous material to change the light output spectrum of the reflective material or reduce cost, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Re claim 10: O'Hara in view of Tufte fails to teach the light source is a black light.
Leach teaches the light source (26, fig. 3) is a black light (26 is a black light since it is a UV light source).
Therefore, in view of O'Hara, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the light source of O'Hara to a black light, in order to adjust the light output spectral distribution to provide a desired illumination effect.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over O'Hara et al. (US 2020/0273385) in view of Tufte (US 2007/0032319) as applied to claim 1 above, and further in view of Lew et al. (US 4,600,974) (hereinafter Lew).
Re claim 8: O'Hara teaches the reflective material (103, fig. 1B) is in a fluid (paint, see para [0071]).
However, O'Hara in view of Tufte fails to teach the fluid is confined in a container. 
Lew teaches a reflective material (reflecting particles, see Col. 3 lines 44-50) is in a fluid (fluid medium, see Col. 3 lines 44-50) and the fluid is confined in a container (30, fig. 8).
Therefore, in view of Lew, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reflective material of O'Hara in a fluid where the fluid is confined in a container, in order to provide a baton with a container to be illuminated thereby providing an aesthetic appearance.

Re claim 9: O'Hara in view of Tufte fails to teach the container includes at least one transparent or semi-transparent portion, wherein the first light wavelength passes through the at least one transparent or semi-transparent portion to visibly illuminate the reflective material in the fluid.  
Lew teaches the container (30, fig. 8) includes at least one transparent or semi-transparent portion (outer transparent cylinder, see Col. 3 lines 33-38), wherein the first light wavelength (wavelength of light from 35, fig. 8) passes through the at least one transparent or semi-transparent portion (30) to visibly illuminate the reflective material in the fluid (illuminating the light reflecting particles, See col. 3 lines 32-57).  
Therefore, in view of Lew, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reflective material of O'Hara in a fluid where the fluid is confined in a container, in order to provide a baton with a container to be illuminated thereby providing an aesthetic appearance.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over O'Hara et al. (US 2020/0273385) in view of Tufte (US 2007/0032319) as applied to claim 1 above, and further in view of Oudekirk et al. (US 2007/0182299) (hereinafter Oudekirk).
Re claim 13: O'Hara in view of Tufte fails to teach the light source has a variable wavelength output and changing the wavelength of the variable wavelength output changes the light wavelength reflected from the reflective material.  
Ouderkirk teaches the light source (12, fig. 5) has a variable wavelength output (combination of colors, see para [0004]) and changing the wavelength of the variable wavelength 
Therefore, in view of Ouderkirk, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light source of O'Hara with an LED where the light source has a variable wavelength output and changing the wavelength of the variable wavelength output changes the light wavelength reflected from the reflective material, in order to provide more efficient lighting with different colored light.

Re claim 16: O'Hara in view of Tufte fails to teach the light source includes additional light frequencies which are visible to the human eye.  
Ouderkirk teaches the light source (12, fig. 5) includes additional light frequencies (different color combinations, see para [004]) which are visible to the human eye.
Therefore, in view of Ouderkirk, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light source of O'Hara with an LED where the light source includes additional light frequencies which are visible to the human eye, in order to provide more efficient lighting with different colored light.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over O'Hara et al. (US 2020/0273385) in view of Tufte (US 2007/0032319) as applied to claim 1 above, and further in view of Staerzl (US 2008/0174455).
Re claim 19: O'Hara in view of Tufte fails to teach the reflective material is disposed on pontoon tubes and the light source is disposed on the railing, deck or under the deck.

Therefore, in view of Staerzl, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the reflective material on pontoon tubes as taught by Staerzl and disposing the light source on the deck, in order to provide illumination on a boat.
O'Hara does not disclose the reflective material is disposed on pontoon tubes and the light source is disposed on the railing, deck or under the deck.  However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 198.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over O'Hara et al. (US 2020/0273385) in view of Tufte (US 2007/0032319) as applied to claim 1 above, and further in view of Tominaga (US 2014/0191567).
Re claim 21: O'Hara fails to teach the reflective material is disposed at least one dashboard gauge and the light source is disposed above or inside the dashboard.  
Tominaga teaches a reflective material (52, fig. 1) (reflector, see para [0047]) is disposed at least one dashboard gauge (62, fig. 1) (dashboard, see para [0047]) and the light source (51, fig. 1) is disposed above or inside the dashboard (62).
Therefore, in view of Tominaga, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the reflective material of 
O'Hara does not disclose the reflective material is disposed at least one dashboard gauge and the light source is disposed above or inside the dashboard.  However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 1987.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/            Primary Examiner, Art Unit 2875